summary judgment to resolve all issues in the case, as evidenced by
                language in the district court's findings of fact and conclusions of law.
                Respondent argues that the abuse of process, slander of title, and fraud
                claims were implicitly resolved by the district court's findings below.
                            It is not clear, however, that the district court's findings
                concerning issue and claim preclusion necessarily denied respondent's
                claims for abuse of process, slander of title, and fraud. In the separate
                case, appellant obtained an ex parte rescission of a foreclosure sale order
                as well as punitive damages. The summary judgment itself, which was
                entered separately from the findings of fact and conclusions of law,
                expressly addressed only the causes of action for quiet title and
                declaratory relief. Thus, the abuse of process, slander of title, and fraud
                claims remain unresolved.     See   KIM Sylvan Pools, Inc. v. Workman, 107
Nev. 340, 342-43, 810 P.2d 1217, 1219 (1991) (explaining that a party's
                abandonment of a claim is insufficient to render a judgment final for
                jurisdictional purposes; instead, the claim must be formally resolved).
                            Moreover, respondent does not address whether appellant's
                third-party claims against the homeowners' association and other parties
                have been resolved, and neither party explains the nature of those claims.
                Accordingly, it appears that the third-party claims also remain pending.
                            Because the district court has not entered a final judgment
                below, we lack jurisdiction and
                            ORDER this appeal DISMISSED.


                                                      -cezt,
                                         Hardesty


                                            J.                                            J.
SUPREME COURT
                Douglas                                     Cherry
        OF
     NEVADA


(0) 1947A
                cc: Hon. Timothy C. Williams, District Judge
                     Janet Trost, Settlement Judge
                     Wright, Finlay & Zak, LLP/Las Vegas
                     Law Offices of Michael F. Bohn, Ltd.
                     David J. Winterton & Associates, Ltd.
                     Eighth District Court Clerk




SUPREME COVET
        OF
     NEVADA
                                                  2
(0) 1947A